
	
		II
		112th CONGRESS
		1st Session
		S. 1568
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Alexander (for
			 himself, Mr. Burr,
			 Mr. Rubio, Mr.
			 Grassley, Mr. Roberts,
			 Mr. Wicker, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend section 9401 of the Elementary and Secondary
		  Education Act of 1965 with regard to waivers of statutory and regulatory
		  requirements.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Innovation Pilot Act of
			 2011.
		2.PurposesThe purposes of this Act are—
			(1)to support State,
			 local, and tribal leadership and innovation in preparing all students to meet
			 State-developed college and career ready academic content standards and student
			 academic achievement standards, by establishing a process to permit State,
			 local, and tribal educational leaders to implement alternative and innovative
			 strategies to improve student academic achievement and otherwise meet the
			 purposes of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.); and
			(2)to direct the
			 Secretary of Education to defer to State, local, and tribal judgments regarding
			 how best to accomplish the purposes of the Elementary and Secondary Education
			 Act of 1965.
			3.Waivers of
			 statutory and regulatory requirementsSection 9401 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7861) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)In
				General
						(1)Request for
				WaiverA State educational agency, local educational agency, or
				Indian tribe that receives funds under a program authorized under this Act may
				submit a request to the Secretary to waive any statutory or regulatory
				requirement of this Act.
						(2)Receipt of
				WaiverExcept as provided in subsection (c), the Secretary shall
				waive any statutory or regulatory requirement of this Act for a State
				educational agency, local educational agency, Indian tribe, or school (through
				a local educational agency), that submits a waiver request pursuant to this
				subsection.
						;
			(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by inserting , which shall
			 include a plan after waiver request to the
			 Secretary;
					(ii)in
			 subparagraph (B), by striking and how the waiving of those requirements
			 will and all that follows through the end, and inserting a
			 semicolon;
					(iii)by
			 redesignating subparagraph (E) as subparagraph (F); and
					(iv)by
			 striking subparagraphs (C) and (D), and inserting the following:
						
							(C)reasonably
				demonstrates that the waiver will improve instruction for students, advance
				student academic achievement, and contribute to student mastery of knowledge
				and skills, consistent with the State's college and career ready academic
				content standards and student academic achievement standards;
							(D)describes the
				methods the State educational agency, local educational agency, or Indian tribe
				will use to—
								(i)monitor the
				effectiveness of the implementation of the plan; and
								(ii)assure regular
				evaluation and continuous improvement of the plan;
								(E)as applicable to
				the waiver request—
								(i)describes the
				State educational agency, local educational agency, or Indian tribe's process
				for making valid and meaningful accountability determinations, based on student
				academic achievement, to review the success of schools and local educational
				agencies or Indian tribes in implementing the State's college and career ready
				academic content standards and student academic achievement standards;
								(ii)describes the
				State educational agency, local educational agency, or Indian tribe's process
				for accurately and meaningfully identifying, supporting, and intervening in
				underperforming schools, consistent with applicable State or local policy;
				and
								(iii)includes
				information on how the State educational agency, local educational agency, or
				Indian tribe will maintain and improve transparency in reporting to parents and
				the public on student achievement and school performance, including the
				achievement of students according to the student subgroups described in
				subclauses (I) through (IV) of section 1111(b)(2)(B)(viii);
				and
								;
					(B)in paragraph
			 (2)(B)(i)(II), by striking (on behalf of, and based on the requests of,
			 local educational agencies) and inserting (on their own behalf,
			 or on behalf of, and based on the requests of, local educational agencies in
			 the State);
				(C)in paragraph
			 (3)(A), in the matter preceding clause (i), by inserting or on behalf of
			 local educational agencies in the State, after acting on its own
			 behalf, ; and
				(D)by adding at the
			 end the following:
					
						(4)Peer
				Review
							(A)Peer Review
				Team
								(i)In
				GeneralThe Secretary shall establish multi-disciplinary peer
				review teams and appoint members to such teams, including persons who have
				experience with a State educational agency (or local educational agency or
				Indian tribe, as appropriate) and broader education reform experience, to
				review waiver requests under this section if—
									(I)the Secretary
				requests such input in order to approve a waiver request; or
									(II)the Secretary
				intends to disapprove a request.
									(ii)Team in place
				for all waiver requestsThe Secretary may, at the Secretary’s
				discretion, have a peer review team review all waiver requests submitted under
				this section.
								(B)ApplicabilityThe
				Secretary may approve a waiver request under this section without conducting a
				peer review of the request, but shall use the peer review process under this
				paragraph before disapproving such a request.
							(C)Purpose of Peer
				ReviewThe peer review process shall be designed to—
								(i)promote effective
				implementation of State-developed college and career ready academic content
				standards and student academic achievement standards, through State and local
				innovation; and
								(ii)provide
				transparent feedback to State educational agencies, local educational agencies,
				or Indian tribes, designed to strengthen the applicant's plan described under
				paragraph (1)(C).
								(D)Standard and
				Nature of ReviewPeer reviewers shall conduct a good faith review
				of waiver requests submitted to them under this section. Peer reviewers shall
				review such waiver requests—
								(i)in their
				totality;
								(ii)in deference to
				State and local judgment; and
								(iii)with the goal
				of promoting State- and local-led innovation.
								(5)Waiver
				Determination, Demonstration, and Revision
							(A)In
				GeneralThe Secretary shall approve a waiver request not more
				than 90 days after the date on which such request is submitted, unless the
				Secretary determines and demonstrates that—
								(i)the waiver
				request does not meet the requirements of this section;
								(ii)the waiver is
				not permitted under subsection (c);
								(iii)the plan that
				is required under paragraph (1)(C), and reviewed with deference to State and
				local judgment, provides no reasonable basis to determine that a waiver will
				enhance student academic achievement; or
								(iv)the waiver
				request does not provide for adequate evaluation to ensure review and
				continuous improvement of the plan, consistent with paragraph (1)(D).
								(B)Waiver
				Determination and RevisionIf the Secretary determines and
				demonstrates that the waiver request does not meet the requirements of this
				section, the Secretary shall—
								(i)immediately—
									(I)notify the State
				educational agency, local educational agency, or Indian tribe of such
				determination; and
									(II)at the request
				of the State educational agency, local educational agency, or Indian tribe,
				provide detailed reasons for such determination in writing;
									(ii)offer the State
				educational agency, local educational agency, or Indian tribe an opportunity to
				revise and resubmit the waiver request not more than 60 days after the date of
				such determination; and
								(iii)if the
				Secretary determines that the resubmission does not meet the requirements of
				this section, at the request of the State educational agency, local educational
				agency, or Indian tribe, conduct a public hearing not more than 30 days after
				the date of such resubmission.
								(C)Waiver
				DisapprovalThe Secretary may disapprove a waiver request
				if—
								(i)the State
				educational agency, local educational agency, or Indian tribe has been notified
				and offered an opportunity to revise and resubmit the waiver request, as
				described under clauses (i) and (ii) of subparagraph (B); and
								(ii)the State
				educational agency, local educational agency, or Indian tribe—
									(I)does not revise
				and resubmit the waiver request; or
									(II)revises and
				resubmits the waiver request, and the Secretary determines that such waiver
				request does not meet the requirements of this section after a hearing
				conducted under subparagraph (B)(iii).
									(D)External
				ConditionsThe Secretary shall not disapprove a waiver request
				under this section based on conditions outside the scope of the waiver
				request.
							;
				(3)in subsection
			 (d)—
				(A)in the heading,
			 by adding ;
			 Limitations after Duration and Extension of
			 Waiver; and
				(B)by adding at the
			 end the following:
					
						(3)Specific
				LimitationsThe Secretary shall not require a State educational
				agency, local educational agency, or Indian tribe, as a condition of approval
				of a waiver request, to—
							(A)include in, or
				delete from, such request, specific academic content standards or academic
				achievement standards;
							(B)use specific
				academic assessment instruments or items; or
							(C)include in, or
				delete from, such waiver request any criterion that specifies, defines, or
				prescribes the standards or measures that a State or local educational agency
				uses to establish, implement, or improve—
								(i)State academic
				content standards or academic achievement standards;
								(ii)assessments;
								(iii)State
				accountability systems;
								(iv)systems that
				measure student growth;
								(v)measures of other
				academic indicators; or
								(vi)teacher and
				principal evaluation
				systems.
								;
				(4)in subsection
			 (e)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking the heading and inserting Waiver Reports;
					(ii)in
			 the matter preceding subparagraph (A)—
						(I)by striking
			 local educational agency that receives and inserting
			 State educational agency, local educational agency, or Indian tribe that
			 receives; and
						(II)by striking
			 submit a report to the State educational agency that and
			 inserting submit a report to the Secretary that;
						(B)by striking
			 paragraphs (2) and (3);
				(C)by redesignating
			 paragraph (4) as paragraph (2); and
				(D)in paragraph (2),
			 (as redesignated by subparagraph (C)), by striking Beginning in fiscal
			 year 2002 and for each subsequent year, the Secretary shall submit to the
			 Committee and inserting The Secretary shall annually submit to
			 the Committee; and
				(5)in subsection
			 (f), by inserting and the recipient of the waiver has failed to make
			 revisions needed to carry out the purpose of the waiver, after
			 has been inadequate to justify a continuation of the
			 waiver.
			
